IN THE COURT OF APPEALS OF IOWA

                                   No. 22-1153
                            Filed November 17, 2022


IN THE INTEREST OF E.H. and G.F.,
Minor Children,

S.J., Mother,
       Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Mahaska County, Rose Anne

Mefford, District Associate Judge.



      A mother appeals the termination of her parental rights to two children.

AFFIRMED.



      Lynnette M. Lindgren of Faulkner, Broerman & Lindgren, Oskaloosa, for

appellant mother.

      Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

      Patrick Joseph Mahaffey of Mahaffey Law Office, Montezuma, attorney and

guardian ad litem for minor children.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       A mother appeals the termination of her parental rights to two children, born

in 2007 and 2013. She contends (1) the State failed to prove the children “could

not be returned to [her] custody at the time of the termination hearing”; (2) the

department of health and human services failed to make “reasonable efforts to

reunify [her] with her child[ren]”; and (3) termination was not in the children’s best

interests “due to the closeness of the parent-child relationship” and because a

guardianship “would allow the child[ren] to be placed in a safe and stable

environment while also preserving the child[ren]’s close bond with [her].”

       The district court terminated the mother’s parental rights pursuant to two

statutory grounds. Because she only challenges one of the grounds, we could

affirm on the other. See In re T.S., 868 N.W.2d 425, 435 (Iowa Ct. App. 2015)

(“When the juvenile court orders termination of parental rights on more than one

statutory ground, we need only find grounds to terminate on one of the sections to

affirm.”). We elect to proceed to the merits of the ground she appeals, which

requires proof of several elements, including proof the children cannot be returned

to parental custody. See Iowa Code § 232.116(1)(f)(4) (2021).

       The department intervened in October 2020 “due to concerns of domestic

violence and methamphetamine use by” the mother. Its most recent involvement

came on the heels of another case, which closed just four months earlier. The

department also intervened two other times, with the first contact occurring a

decade earlier, when the older child was just two-and-a-half years old and was left

home alone.      The mother’s methamphetamine use precipitated all four

interventions.
                                           3


       The State applied to have the children temporarily removed from the

mother’s custody.     The district court granted the application.      The court later

adjudicated the children in need of assistance. One child was placed with her father

and then with her paternal grandmother, and the other child was placed with a

nonrelative and later with a paternal relative.

       The mother successfully completed a drug treatment program but relapsed

within a month. She attended treatment at another facility but again relapsed. Prior

to the termination hearing, the department reported that the mother was not “able

to maintain her sobriety throughout the life of this case” or “maintain her sobriety for

a significant period of time after” the department “closed prior cases.”         At the

hearing, the department’s social work case manager pointed to “six total” founded

child abuse reports against the mother for dangerous substances. She opined the

children could not be returned to the mother’s custody.

        The mother confirmed her extensive history of illegal substance use. She

testified that she began using methamphetamine thirteen years earlier and used

marijuana for five years before that. She stated her current “clean date” from

methamphetamine was a little over two months before the termination hearing, and

she characterized her refusal to take a drug test several days before the hearing

as “a miscommunication.”

        On our de novo review, we are persuaded the mother was not in a position

to have the children returned to her custody. As the district court stated:

        [The mother] has demonstrated that she can be an engaged and
        attentive parent when sober and supervised. [She] has not
        demonstrated that she can maintain her sobriety for any substantial
        length of time. [Her] alleged sobriety since her [last] relapse is
        questionable, given [her] refusal to submit to testing in January of
                                        4


      2022 and her disengagement with substance abuse and mental
      health treatment. The [children] have been out of [her] care since
      October 5, 2020, a period of over 20 months and cannot safely be
      returned at this time.

      We turn to the mother’s contention that the department failed to make

reasonable reunification efforts. See In re C.B., 611 N.W.2d 489, 493 (Iowa 2000)

(“The State must show reasonable efforts as a part of its ultimate proof the child

cannot be safely returned to the care of a parent.”). The mother does not specify

how the department fell short. On our de novo review, it is evident the department

provided a host of reunification services, including inpatient substance-abuse

treatment at two facilities, outpatient substance-abuse treatment, and mental-

health treatment. The reasonable-efforts mandate was satisfied.

      Termination must be in the children’s best interests.       See Iowa Code

§ 232.116(2). The case manager was asked whether the mother was “a sober

parent to the level that there [were] no safety concerns for the [d]epartment.” She

responded, “No.” The State established the mother could not safely parent her

children. We conclude termination was in the children’s best interests.

      As noted at the outset, the mother also cites the closeness of the parent-

child bond as a basis for reversal. This argument implicates an exception to

termination. See id. § 232.116(3)(c). The case manager testified that the older

child “love[d] her mother very much” but felt “much more stable” in her current

placement. The mother conceded as much and the record indicates that the older

child understood the implications of her mother’s ongoing drug use and chose not

to attend supervised visits. The younger child was more equivocal on her desires

for a permanent placement, but her diabetes diagnosis made it imperative that she
                                         5


live with a vigilant caretaker. On our de novo review, we conclude there was no

basis for granting an exception to termination based on the parent-child bond.

       Finally, the mother suggests the creation of a guardianship was a better

option than termination of parental rights. The case manager was against that

option. She stated in part that “the history of this family’s involvement with the

[d]epartment would indicate that it’s important . . . to have established permanency

through termination of parental rights and adoption.” We agree. See In re W.M.,

957 N.W.2d 305, 315 (Iowa 2021) (“[A] guardianship is not a legally preferable

alternative to termination.”).

       We affirm the district court’s decision to terminate the mother’s parental

rights to the two children.

       AFFIRMED.